Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that the independent claims 1 and 10 are directed to a liquid resin composition for sealing while the composition of Nakamura et al. ‘437, which includes a liquid component in an amount of up to 55% by weight, is solid at ambient temperature is not persuasive. The limitation “liquid” is in the preamble of the claim. The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application “to gain an understanding of what the inventors actually invented and intended to encompass by the claim” as drafted without importing “extraneous” limitations from the specifications (MPEP 2111.02 I). In this case, the instant specification is clear: the epoxy resin (A) can be a solid (published para. 57), the curing agent (B) can be in a solid state (para. 82), the polymer resin (C) can be in a solid state (para. 110, 151, 160), and additives can also be in a solid state (para. 180). Further, the embodiment in which all of the claimed (A), (B), and (C) components simultaneously being in a solid state is also contemplated (para. 197), only liquefying by heating for mixing (para. 197), meaning that the state of all components is only liquid at an elevated temperature. It is noted that the instant claims do not specify a temperature at which the composition is liquid. Presumably, in this embodiment, the liquid component for the “liquid” resin composition is the solvent/volatile component, evidenced by the claim limitation “wherein the total solid content is a residue obtained by removing a volatile component from the liquid resin composition for sealing”.  It is noted that “solid content” usually refers only to actual solids in a composition, but this 
Turning to the disclosure of Nakamura et al. ‘437, the reference teaches that the epoxy resin of the composition can be either a solid or a liquid (para. 19), and that the liquid component of layer B can be present up to 55% by weight (para. 109).  The epoxy resin, curing agent and other resins (C) can all be liquid components (para. 110).  Further the layer itself has a fluidity such that it is capable of filling the resin in a through hole and/or via hole (para. 103).  The layer B has resin flow (para. 104). 
Therefore, returning to the review of the evidence to determine whether the preamble recitations are structural limitations, the instant application discloses that the epoxy, curing agent, and polymer resin (C) can be solid or liquid, and in the case that all three are solid, a volatile component/solvent that is liquid can be used.  The prior art Nakamura et al. ‘437 also teaches that the epoxy, curing agent, and other polymer resins can be either solid or liquid, and that a liquid component or solvent can be present in a majority (up to 55%). Considering the evidence that Nakamura et al. ‘437 matches the disclosure of the instant in which components can be solid or liquid, the term “liquid” is in the preamble of the claims, no temperature for the liquid state is specified in the claims, applicants are their own lexicographer over the term “solid”, and the prior art discloses a majority of the composition (55%) can be a liquid, Nakamura et al. ‘437 teaches the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767